Title: From Thomas Jefferson to Benjamin Vaughan, 17 May 1789
From: Jefferson, Thomas
To: Vaughan, Benjamin



Dear Sir
Paris May 17. 1789.

I am to acknolege, all together, the receipt of your favors of Mar. 17. 26. and May 7. and to return you abundant thanks for your attention to the article of Dry rice, and the parcel of seeds you sent me. This is interesting, because even should it not take place of the wet rice in S. Carolina, it will enable us to cultivate this grain in Virginia, where we have not lands disposed for the wet rice. The collection of the works of M. de Poivre has not, as I beleive, been ever published. It could hardly have escaped my knowledge if they had been ever announced. The French translation of the book on trade has not yet come to my hands. Whenever I receive the copies they shall be distributed, and principally among the members of the etats generaux. I doubt whether at this session they will take up the subject of commerce. Whenever they do, they will find better principles no where than in that book. I spoke with Mr. Stewart yesterday on the subject of the distribution; and if I should be gone before the books come to hand, he will execute the commission. Your nation is very far from the liberality that treatise inculcates. The proposed regulation on the subject of our wheat is one proof. The prohibition of it in England would of itself be of no great moment, because I do not know that it is much sent there. But it is the publishing a libel on our wheat sanctioned with the  name of parliament, and which can have no object but to do us injury by spreading a groundless alarm in those countries of Europe where our wheat is constantly and kindly received. It is a mere assassination. If the insect they pretend to fear be the Hessian fly, it never existed in the grain. If it be the weavil, our grain always had that and the experience of a century has proved that either the climate of England is not warm enough to hatch the egg and continue the race, or that some other unknown cause prevents any evil from it. How different from this spirit, my dear Sir, has been your readiness to help us to the Dry rice, to communicate to us the Bread tree & c. Will any of our climates admit the cultivation of the latter? I am too little acquainted with it to judge. I learn that your newspapers speak of the death of Lediard at Grand Cairo. I am anxious to know whether there be foundation for this. I have not yet had time to try the execution of the wood hygrometer proposed by Dr. Franklin, tho’ I have most of the articles ready made. I doubt now whether I shall be able to do it before my departure for America, the permission for which I expect every hour, and shall go off the instant I receive it. While there I shall have the pleasure of seeing your father and friends. I expect to return in the fall. In the mean time I have the honour to be with very great esteem & respect Dear Sir your most obedt. humble servt.,

Th: Jefferson

